      Case: 3:20-po-00078-PBS Doc #: 3 Filed: 05/24/21 Page: 1 of 2 PAGEID #: 9



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

       Plaintiff,                                 Case Number:         3:20-po-078

vs.

BRENDA C. WALKER,                                 District Judge Michael J. Newman

       Defendant.


                                               ORDER


       This case is presently scheduled to come before the Court for a hearing on August 26, 2021 at

2:30 p.m. in Courtroom 5 on the Fifth Floor of the Federal Building, 200 West Second Street,

Dayton, Ohio 45402. You are ORDERED to appear at that time and date. Failure to do so could

result in the issuance of an arrest warrant.

       Because you are a Veteran, you may be eligible for participation in the Veterans Court. More

information regarding the Veterans Court can be found on the attached page. The Court has appointed

the Federal Public Defender to represent all Veterans charged with misdemeanor offenses at the

Veterans Affairs (“VA”) Hospital in Dayton, Ohio. Attorney Allison Hunter, an Assistant Federal

Public Defender, can be reached at (937) 225-7687. If you are interested in participating in the

Veterans Court, please contact Ms. Hunter.

        The Clerk shall serve this Order on Defendant at his address of record. In addition, the Clerk

shall email this Order to Attorney Allison Hunter and the VA police.

       IT IS SO ORDERED.

Date: May 21, 2021                                    s/Michael J. Newman
                                                      Michael J. Newman
                                                      United States District Judge
     Case: 3:20-po-00078-PBS Doc #: 3 Filed: 05/24/21 Page: 2 of 2 PAGEID #: 10



                                 UNITED STATES DISTRICT COURT
                                  SOURTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION AT DAYTON
                                       VETERANS COURT

Purpose and Mission                                    Commencement of the Veterans Court Term
To focus on, facilitate, and encourage treatment of    Each Veteran participant must complete and
mental health and/or substance abuse issues that       execute a participation agreement.       Other
may underlie criminal conduct in lieu of               documents, such as applications for VA benefits,
prosecuting, convicting and/or incarcerating those     may be required by the VJO before commencement
Veterans eligible for the Veterans Justice Outreach    of each Veteran’s Veterans Court term.
Program through the United States Department of
Veterans Affairs (“VA”) and who pose a risk of         Determination of Completion
reoffending in the absence of consistent treatment.
                                                       The participating Veteran, through the Federal
                                                       Public Defender (or other attorney) may seek a
Veterans Court Docket Details
                                                       determination of successful completion by the
The Veterans Court docket is generally held on the     presiding Judicial Officer upon completion of all
last Thursday of each month beginning at 2:30 p.m.,    requirements of his or her Veterans Court term. The
although intervening Federal Holidays may require      Judicial Officer presiding over the Veterans Court
that the Court be held on a different day. Not all     possesses the discretion in determining whether a
Veterans Court participants will be scheduled to       Veteran has met the requirements for successfully
appear at each Veterans Court session.                 completing the Veterans Court term.

Target Veterans                                        Disposition Upon Successful Completion
Eligible Veterans charged with misdemeanor and/or      In most cases, the United States Attorney will agree
petty offenses who may suffer from mental health       to dismiss the charges against those Veterans who
and/or substance abuse concerns and who pose a         complete their Veterans Court term.
risk for reoffending in the absence of consistent
treatment. Eligibility for participation shall be      Attorney Contact
determined solely by the Veterans Justice Outreach
                                                       The Federal Public Defender for the Southern
Coordinator (“VJO”), in accordance with the rules,
                                                       District of Ohio has been appointed by the Court to
regulations, and applicable polices of the VA.
                                                       represent the interests of all Veterans charged with
                                                       misdemeanor offenses at the VA Hospital in
Participation in Veterans Court
                                                       Dayton, Ohio. For more information regarding
Participation in the Veterans Court is voluntary and   participation in the Veterans Court, contact
each Veteran participant must expressly,               Assistant Federal Defender Allison Hunter at (937)
knowingly, intelligently and voluntarily consent in    225-7687.
writing to participation.
                                                       VJO Contact
Term of Veterans Court
                                                       The VJOs in Dayton are Teresa M. Sichman and
Each Veteran participant must successfully             William “Page” Layman. Ms. Germica Chenault
compete a term to be determined by the Court based     can be reached by phone at (937) 268-6511
upon the individual circumstances of each              extension     1267,      or    by   email    at
Defendant (usually not to exceed six (6) months).      Germica.Chenault@va.gov. Mr. Layman can be
                                                       reached by phone at (937) 268-6511 extension
                                                       1364, or by email at William.Layman3@va.gov.
